Citation Nr: 0015229	
Decision Date: 06/08/00    Archive Date: 06/15/00

DOCKET NO.  95-18 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1. Entitlement to service connection for dizziness/vertigo as 
secondary to service-connected otitis media.

2.  Entitlement to an initial compensable evaluation for 
bilateral hearing loss with tympanosclerosis of the left ear.

3.  Entitlement to an evaluation in excess of an aggregate 10 
percent for bilateral otitis media with tinnitus from May 12, 
1992 to June 10, 1999.

4.  Entitlement to an increased evaluation in excess of 10 
percent for bilateral otitis media since June 10, 1999.

5.  Entitlement to an increased evaluation in excess of 10 
percent for tinnitus since June 10, 1999.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION

The veteran had active military service from August 1970 to 
March 1971.

The current appeal arose from a February 1995 rating decision 
by the Department of Veterans Affairs (VA) Houston, Texas, 
Regional Office (RO).  The RO granted entitlement to service 
connection for tympanosclerosis, left ear, and bilateral 
sensorineural hearing loss as secondary to service-connected 
otitis media with assignment of a noncompensable evaluation 
effective May 12, 1992.  The RO also granted entitlement to 
service connection for tinnitus as secondary to service-
connected otitis media, already rated as 10 percent 
disabling, and an evaluation in excess of 10 percent therefor 
was denied.  The RO also granted entitlement to service 
connection for perforation of bilateral tympanic membrane 
with retraction of the right ear with assignment of a 
noncompensable evaluation.  This grant not part of the 
current appeal.  The RO also denied entitlement to service 
connection for dizziness/vertigo as secondary to service 
connected otitis media.

In November 1998 the Board of Veterans' Appeals remanded the 
case to the RO for further development and adjudicative 
actions.  

In March 2000 the RO affirmed the determinations previously 
entered, and granted separate evaluations of 10 percent for 
bilateral otitis media and tinnitus effective June 10, 1999.  

The case has been returned to the board for further appellate 
review.


FINDINGS OF FACT

1.  The claim of entitlement to service connection for 
dizziness and vertigo as secondary to otitis media is not 
supported by cognizable evidence showing that the claim is 
plausible or capable of substantiation.

2.  The veteran's hearing loss is primarily well above 
conversational frequencies; on repeated certified audiometric 
tests, results have consistently been at no worse than level 
I in both ears with verifiable speech reception consistently 
at about 96-98 percent bilaterally.

3.  Bilateral otitis media has been active on a more or less 
continuous basis for years, requiring medications and 
recurrent insertion of tubes.

4.  Tinnitus, due to recurrent ear infections, has been 
persistent for some time.


CONCLUSION OF LAW

1.  The claim of entitlement to service connection for 
dizziness and vertigo as secondary to otitis media is not 
well grounded.  38 U.S.C.A. § 5107 (West 1991).

2.  The criteria for an initial compensable evaluation for 
bilateral defective hearing are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991);  38 C.F.R. §§ 4.2, 4.85, 4.86, 
4.87, Diagnostic Code 6100 (effective prior to June 10, 
1999); 38 C.F.R. §§ 4.85, 4.86, 4.87; Diagnostic Code 6100; 
64 Fed. Reg. 25202-25210 (May 11, 1999) (effective June 10, 
1999).  

3.  The criteria for an evaluation in excess of 10 percent 
for otitis media with tinnitus from May 12, 1992 to June 9, 
1999 are not met.  38 U.S.C.A. §§ 1155, 5107;  38 C.F.R. 
§§ 4.7, 4.87, Diagnostic Codes 6200-6260 (effective prior to 
June 10 1999).

4.  An evaluation in excess of 10 percent for bilateral 
otitis media from June 10, 1999 is not warranted.  38 
U.S.C.A. §§ 1155, 5107;  38 C.F.R. §§ 4.7, 4.87, Diagnostic 
Code 6200; 64 Fed. Reg. 25202-25210 (May 11, 1999) (effective 
June 10, 1999).

5.  An evaluation in excess of 10 percent for tinnitus from 
June 10, 1999 is not warranted.  38 U.S.C.A. §§ 1155, 5107; 
38 C.F.R. §§ 4.7, 4.87, Diagnostic Code 6260, 64 Fed. Reg. 
25202-25210 (May 11, 1999) (effective June 10, 1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Factual Matter

With respect to all the issues herein to be addressed, the 
Board notes that the veteran failed to report for scheduled 
VA examinations in February 2000.  In the subsequent 
Supplemental Statement of the Case issued in March 2000, the 
RO informed the veteran that if he had a good reason for not 
attending the examinations and/or if he wished to reschedule 
them, he needed to so inform VA within a given time frame or 
the case would be returned to the Board without further 
evaluation.  

In a VA Form 21-4138 submitted by the veteran in April 2000, 
he specifically asked that his claim be returned to the 
Board, and in pertinent part, indicated that he felt that the 
examinations already of record were adequate to provide a 
basis for the adjudication of his case.


I.  Service connection for 
dizziness/vertigo as secondary to 
service-connected otitis media.

Criteria

The threshold question to be answered in any case is whether 
the appellant has presented evidence of a well grounded 
claim; that is, a claim which is plausible and meritorious on 
its own or capable of substantiation.  If he has not, his 
appeal must fail.  38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).

Case law provides that although a claim need not be 
conclusive to be well grounded, it must be accompanied by 
evidence.  And while it need not be conclusive, it must be 
"possible".  See Kandik v. Brown, 9 Vet. App. 434, 439 
(1996).  A claimant may submit some supporting evidence that 
justifies a belief by a fair and impartial individual that 
the claim is plausible.  Dixon v. Derwinski, 3 Vet. App. 261, 
262 (1992); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis), of an incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), a nexus between 
the in-service injury or disease and the current disability 
(medical evidence).  Caluza v. Brown, 7 Vet. App. 498 (1995).

In determining whether a claim is well grounded, the 
claimant's evidentiary assertions are presumed true unless 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993); see also Meyer v. Brown, 9 
Vet. App. 425, 429 (1996).  

Further discussion of these exceptions is found with regard 
to "inherently incredibility" in Samuels v. West, 11 Vet. 
App. 433 (1998); or when "outside the scope of competence", 
in Jones v. West, 12 Vet. App. 383 (1999).




Where the determinative issue involves the question of a 
medical diagnosis or causation, only individuals possessing 
specialized training and knowledge are competent to render a 
medical opinion.  Espiritu v. Derwinski, 2 Vet. App. 192 
(1992); Heuer v. Brown, 7 Vet. App. 379, 384 (1995).

The United States Court of Appeals for Veterans Claims 
(Court) has held that if an appellant fails to submit a well 
grounded claim, VA is under no duty to assist him/her in any 
further development of the claim.  38 U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1994); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); 38 C.F.R. § 3.159(a) 
(1999).

Service connection may be established for disability incurred 
in or aggravated by active military service  38 U.S.C.A. § 
1110 (West 1991).  

Service connection may also be granted for disability which 
is proximately due to, the result of, or aggravated by a 
service-connected disease or injury.  38 C.F.R. § 3.310(a); 
Allen v. Brown, 7 Vet. App. 439 (1995). 

A well-grounded claim for secondary service connection 
requires evidence of a current disability as provided by a 
medical diagnosis, a service-connected disease or injury, and 
competent evidence providing a nexus between the two.  Wallin 
v. West, 11 Vet. App. 509, 512 (1998); Epps v. Gober, 126 
F.3d 1464 (Fed. Cir. 1997); Reiber v. Brown, 7 Vet. App. 513, 
516 (1995).

For a showing of chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  


Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (1999).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (1999).

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. 
App. 309, 314 (1993).

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  If the 
medical evidence of record is insufficient, or, in the 
opinion of the Board, of doubtful weight or credibility, the 
Board is always free to supplement the record by seeking an 
advisory opinion, ordering a medical examination or citing 
recognized medical treatises in its decisions that clearly 
support its ultimate conclusions.  However, it is not free to 
substitute its own judgment for that of such an expert.  See 
Colvin v. Derwinski, 1 Vet. App. 71 (1991).

Moreover, it remains the duty of the Board as the fact finder 
to determine credibility of the testimony and other lay 
evidence.  See Culver v. Derwinski, 3 Vet. App. 292, 297 
(1992).  

Lay persons are not competent to render testimony concerning 
medical causation.  See Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993).  

Service connection may be established through competent lay 
evidence, not medical records alone.  Horowitz v. Brown, 5 
Vet. App. 217 (1993).  

But a lay witness is not capable of offering evidence 
requiring medical knowledge.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).

The credibility and weight to be attached to medical opinions 
are within the province of the Board as adjudicators.  See 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 61 (1991).  

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(1999).


Factual Background

Service medical records show that in November 1970, the 
veteran complained that along with ear trouble, he had 
developed some dizziness or sporadic vertigo with motion of 
his head which he thought was due to the ear problems.  Later 
in November 1970, he again complained of dizziness and 
headaches along with ringing in his ears.  Impression was "? 
labyrinthitis", and he was again given Dramamine.  On another 
evaluation that same day, he said he had vertigo the day 
before, but was not having nystagmus that day.

In February 1971, after having been on a plane, the veteran 
complained of dizziness.  The examiner opined that there was 
no sign of labyrinthine disorder on tilting of his head or 
postural vertigo.

Neither complaints nor clinical signs of dizziness or vertigo 
were noted or found on the veteran's discharge examination in 
March 1971.

On VA examination in November 1971 the veteran complained of 
ongoing ear problems with dizziness.  Initial impression was 
of labyrinthitis.

On VA outpatient report in December 1971 the veteran 
complained of ongoing dizziness and episodic vertiginous 
attacks.  It was felt that he might need exploratory ear 
surgery.

A May 1972 VA outpatient report shows that after he had had 
ear tube placement earlier in that year, the veteran was 
shown to be asymptomatic without ear drainage or vertigo.

On VA examination in June 1972 the veteran said that he had 
otitis media in both ears with hearing loss claimed and 
labyrinthitis.  On ear and audiometric examination, however, 
he specifically denied vertigo, otalgia, otorrhea or 
tinnitus. 

On VA examination in May 1973 the veteran reported a history 
of bilateral tinnitus and frequent vertigo which he said he 
had had since service.  He gave a history of repeated 
placement of ear tubes.  Examination showed scarred tympanic 
membranes.  The left tympanic membrane was retracted and did 
not move well with air.  The right tympanic membrane moved 
with air.  Additional testing was done in July 1983 at which 
time both ears pars tensa were retracted.  There was no sign 
of active ear infection.  Audiogram showed mild bilateral 
conductive loss.  

On VA examination in June 1974 the veteran reported a history 
of ear tube placement but said he had not noticed any 
vertigo.  After examination it was felt that he had bilateral 
slight conductive hearing loss with good discrimination, 
bilateral chronic inactive otitis media and possible episodes 
of labyrinthine hydrops.

On VA examination in July 1977 the veteran reported a history 
of otitis media and ringing in the ears.  He denied that he 
had had vertigo.

On a VA outpatient report in August 1978 the veteran was 
noted to still have a deep right pars flaccida retraction 
pocket, but without ear drainage or debris.  He did not claim 
dizziness or vertigo.

On a fee basis evaluation in December 1978 there were 
findings of retraction pockets and serous otitis media, 
bilaterally, but no complaints of dizziness or vertigo.

On VA evaluation and examinations in January and February 
1979, while the veteran reported a history of otalgia with 
tympanic membrane problems with resultant scarring, there 
were no specific complaints of vertigo or dizziness.

On VA examination in 1980 the veteran's chronic serous otitis 
media was in remission and there were no complaints of 
dizziness or vertigo.

On VA examination in 1982 the veteran gave a history of 
continuous milky discharge from his ears.  He said he had had 
tubes put into his ears on numerous occasions.  Complaints 
included intermittent dizziness and difficulty hearing.  On 
examination there was no sign of active disease in the ears 
and no perforations, although residuals of prior membrane 
problems were identified.

On VA outpatient visit in August 1983 the veteran reported 
having a throat infection, ringing in his ears and dizziness.  
He had left ear pain and dizziness complaints in October 
1983.

On VA examination in February 1990 the veteran reported 
dizziness and ringing in his ears.  He felt that his 
dizziness was a result of his hearing loss, and had continued 
to take antibiotics for his ear infection(s).

A private treatment report submitted from JAI, M.D, dated in 
May 1992 was to the effect that the veteran had been first 
seen in the physician's office in April 1992 when he 
complained of ear draining and being dizzy in his left inner 
ear.  He had taken antibiotics with some relief but the ear 
was still draining and he was still dizzy.  An impedance and 
audiogram revealed "severe" bilateral neurosensory hearing 
loss and bilateral otitis media, and it was recommended that 
he have additional testing.

On VA examination in September 1994 the veteran reported 
having ongoing buzzing in his ears since 1970 as well as a 
spinning sensation accompanied by nausea.  The examiner 
diagnosed a mild, essentially flat sensorineural hearing loss 
with abnormal middle ear function, bilaterally.  

On VA examination in April 1996 the veteran complained of 
frequent episodes of vertigo which lasted seconds to minutes 
and resolved spontaneously.  

On VA examination in July 1999 the examiner noted the 
veteran's complaints of dizziness accompanied by a spinning 
sensation without nausea or vomiting.


Analysis

Section 5107 of title 38, United States Code unequivocally 
places an initial burden upon the veteran to produce evidence 
that his claim is well grounded; that is, that his claim is 
plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 (1994); 
Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  Because the 
veteran has failed to meet this burden, the Board finds that 
his claim of entitlement to service connection for dizziness 
and vertigo claimed as secondary to service-connected otitis 
media must be denied as not well grounded.  As stated above, 
the appellant has established that he has dizziness/vertigo, 
and that service connection has been granted for otitis 
media.  The basis of his contention for service connection is 
that he has dizziness/vertigo as secondary to his service-
connected otitis media.  The veteran does not argue that 
dizziness/vertigo was incurred in service.


Where the veteran's claim fails is the lack of competent 
evidence that his dizziness/vertigo is proximately due to or 
the result of his service-connected otitis media, or that it 
has been aggravated by his service-connected otitis media.  
There is no competent evidence of a relationship between 
dizziness/vertigo and service-connected otitis media.

The Board reiterates the three requirements for a well 
grounded claim: (1) medical evidence of a current disability; 
(2) medical, or, in certain circumstances, lay evidence of 
in-service incurrence or aggravation of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service injury or disease and a current disability.  See 
Caluza, supra.

The service and postservice records show periodic complaints 
of dizziness or vertigo most often without nausea.  This has 
primarily been described as resolving after brief periods.  
However, there is no medical opinion that serves to associate 
these complaints with a disability of service origin, much 
less the service-connected otitis media.

The veteran's own opinion and statements will not suffice to 
well ground his claim.  While a lay person is competent to 
provide evidence on the occurrence of observable symptoms 
during and following service, such a lay person is not 
competent to make a medical diagnosis or render a medical 
opinion, which relates a medical diagnosis to a specific 
cause.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 
(1992).

Neither is the Board competent to supplement the record with 
its own unsubstantiated medical conclusions as to whether the 
veteran has vertigo or dizziness linked to his service or 
anything of service origin.  Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991).

In this case there is no competent evidence of a nexus 
between dizziness/vertigo and service-connected otitis media, 
to include on the basis of increase in severity and/or 
aggravation of the dizziness/vertigo.  Therefore, the claim 
for secondary service connection is not well grounded.  
Wallin, 11 Vet. App. 509. Reiber, 7 Vet. App. 513; Allen, 7 
Vet. App. 439.

Although the board considered and denied the veteran's claim 
on a ground different from that of the RO, which denied the 
claim on the merits, he has not been prejudiced by the 
decision.  This is because in assuming that the claim was 
well grounded, the RO accorded the veteran greater 
consideration than his claim in fact warranted under the 
circumstances.  Bernard v. Brown, 4 Vet. App. 384 (1993).

In light of the implausibility of the appellant's claim and 
the failure to meet his initial burden in the adjudication 
process, the Board concludes that he has not been prejudiced 
by the decision to deny his appeal for service connection for 
dizziness/vertigo as secondary to service-connected otitis 
media.

The Board further finds that the veteran has not indicated 
the existence of any other evidence that has not already been 
requested and/or obtained that would well ground his claim.  
38 U.S.C.A. § 5103(a) (West 1991); McKnight v. Gober, 131 
F.3d 1483 (Fed. Cir. 1997); Epps v. Brown, 9 Vet. App. 341, 
344 (1996), aff'd sub nom. Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997).

The Board views its foregoing discussion as sufficient to 
inform the veteran of the elements necessary to complete his 
application to reopen this claim.  Graves v. Brown, 8 Vet. 
App. 522 (1996); Robinette v. Brown, 8 Vet. App. 69, 77-78 
(1995); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).

As the appellant has not submitted a well grounded claim of 
entitlement to service connection for dizziness and vertigo 
as secondary to service-connected otitis media, the doctrine 
of reasonable doubt has no application to his case.



The appellant's service representative contends that VA has 
expanded its duty to assist because it is required to fully 
develop a claim before making a decision on claims that are 
not well grounded. In support of this contention the 
representative cites provisions of the VA Adjudication 
Procedure Manual M21-1.  He cites to Part VI, paragraph 2.10f 
and Part VI, paragraph 1.01b in support of the proposition 
that the RO must fully develop a claim prior to a 
determination of whether a claim is well grounded.

The Board, however, is required to follow the precedent 
opinions of the Court.  38 U.S.C.A. § 7269 (West 1991); 
Tobler v. Derwinski, 2 Vet. App. 8, 14 (1991).  Subsequent to 
the revisions to the M21-1 manual, in Meyer v. Brown, 9 Vet. 
App. 425 (1996), the Court held that the Board is not 
required to remand a claim for additional development, in 
accordance with 38 C.F.R. § 19.9 (1999), prior to determining 
that a claim is not well grounded.  In addition, it was more 
recently held that under 38 U.S.C.A. § 5107(a), VA has a duty 
to assist only those appellants who have established well-
grounded claims.  Epps v. Gober, 126 F.3d 1464, 1469 (Fed. 
Cir. 1997).

In Morton v. West, 12 Vet. App. 477 (1999), the Court held 
that the Manual M21-1 provisions pertaining to the 
development of claims prior to a finding of well groundedness 
are interpretive, in that they do not relate to whether a 
benefit will be allowed or denied, nor do they impinge on a 
benefit or right provided by statute or regulation.

The Court found that the M21-1 provisions constituted 
"administrative directions to the field containing guidance 
as to the procedures to be used in the adjudication 
process," and that the policy declarations did not create 
enforceable rights.  The Court also found that interpretative 
provisions that are contrary to statutes are not entitled to 
deference, and that in the absence of a well grounded claim 
VA could not undertake to assist a veteran in developing the 
facts pertinent to the claim.

The Board is not bound by an administrative issuance that is 
in conflict with binding judicial decisions, and the Court's 
holdings on the issue of VA 's duty to assist in connection 
with the well-grounded claim determination are quite clear.  
Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 38 C.F.R. 
§ 19.5 (1999).

The Board has determined, therefore, that in the absence of a 
well grounded claim of entitlement to service connection for 
dizziness/vertigo as secondary to service-connected otitis 
media, VA has no duty to assist the veteran in developing his 
case on this issue.
II.  Increased Compensation

Preliminary Matter

Preliminarily the Board would note that some of the appellate 
issues relate to the initial rating following separation from 
service, and accordingly are potentially subject to graded 
ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999).  
However, after a review of the record, the Board is of the 
opinion that such graded ratings are not appropriate in the 
veteran's case.

Moreover, with regard to the representative's recent 
allegation that additional VA examinations should be 
procured, the Board notes that after the veteran recently 
failed to report for scheduled VA examinations, he was 
subsequently informed that if he had a good reason for not 
attending the examination and/or if he wished to reschedule, 
he needed to so inform VA within a given time frame or the 
case would be returned to the Board without further 
evaluation.  

He specifically and unequivocally responded that his wanted 
his claims to be returned to the Board, and in pertinent 
part, indicated that he felt that the examinations already of 
record were adequate to provide a basis for the adjudication 
of his case.  The Court has held that the duty to assist is 
not a one-way street.  And in such a case as this, 
accordingly, there is no further obligation to return the 
claim for further development, examinations, etc.  Wood v. 
Derwinski, 2 Vet. App. 492 (1992).


General Criteria

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

The Board has also considered all regulatory provisions which 
are potentially applicable through the assertions and issues 
raised in the evidence of record as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

However, in a claim for a greater original rating after an 
initial award of service connection, all of the evidence 
submitted in support of the veteran's claim is to be 
considered.  In initial rating cases, separate ratings can be 
assigned for separate periods of time base don the facts 
found, a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999); 38 C.F.R. § 4.2 (1999).  In 
view of the adjudications reported below, the Board finds no 
basis upon which to predicate grants of "staged" ratings 
for any of the disabilities at issue.




Conclusions reached on any given medical issue to include a 
determination with regard to such things as degree or extent 
of functional impairment of a disability, etc., the Court has 
repeatedly admonished that VA cannot substitute its own 
judgment or opinion for that of a medical expert.  See, i.e., 
Colvin v. Derwinski, 1 Vet. App. 761 (1991).  

The Court has also held that a determination with regard to 
both entitlement to the assignment of specific ratings must 
be made upon a review of the entire evidentiary record 
including thorough and comprehensive examinations that are 
representative of the entire clinical picture.  Brown v. 
Brown, 5 Vet. App. 413 (1993).  

The assignment of a particular diagnostic code is completely 
dependent upon the facts of a particular case.  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  

One diagnostic code may be more appropriate than another 
based on such factors as an individual's relevant medical 
history, the current diagnosis and demonstrated 
symptomatology.  Any change in diagnostic codes by a VA 
adjudicator must be specifically explained.  Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).  As will be discussed 
below in pertinent part, in this case, the Board has 
considered whether other rating codes might be more 
appropriate than the ones used by the RO.  See Tedeschi v. 
Brown, 7 Vet. App. 411, 414 (1995).

When an unlisted condition is encountered it is permissible 
to rate under a closely related disease or injury in which 
not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous. 
Conjectural analogies are to be avoided, as are the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings. Nor are ratings assigned to organic diseases and 
injuries to be assigned by analogy to conditions of 
functional origin. 38 C.F.R. § 4.20 (1999).

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25 (1999).  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited.  38 C.F.R. § 4.14 (1999).  

The Court has held that a claimant may not be compensated 
twice for the same symptomatology as "such a result would 
overcompensate the claimant for the actual impairment of his 
earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 
(1993).  This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14.  The Court has acknowledged, 
however, that when a veteran has separate and distinct 
manifestations attributable to the same injury, he should be 
compensated under different diagnostic codes.  Esteban v. 
Brown, 6 Vet. App. 259 (1994);  Fanning v. Brown, 4 Vet. 
App. 225 (1993).

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 U.S.C.A. § 3.321(b)(1).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(1999).


Bilateral hearing loss with 
tympanosclerosis of the left ear

Factual Background

The veteran filed what the RO construed as his claim for 
service connection for defective hearing in May 1992, when, 
in pertinent part, he submitted a statement from a private 
physician, JAI, M.D., who had seen him in April 1992, and 
reported that he had a hearing loss and should be further 
tested.  

Accordingly, VA scheduled the veteran for audiometric 
evaluation in June 1992 results for which are not in the 
file.  [He was not at that time service-connected for 
defective hearing].  However, a letter was later sent to the 
veteran in which he was informed that since new regulations 
had been implemented with regard to assessment of hearing 
acuity, any rating then assigned for service-connected 
defective hearing would not in fact be protected.  The 
veteran was given the option of withdrawing his request for 
an audiometric examination.  He exercised that option in a 
statement dated September 16, 1992.

Dr. JAI provided subsequent reports of having seen the 
veteran for various ongoing ear complaints and evidence that 
the veteran had hearing problems.

On VA examination in September 1994, an authorized 
audiological evaluation showed pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
25
25
35
40
LEFT
35
25
20
35
30

Speech audiometry revealed speech recognition ability of 98 
percent in the right ear and of 94 percent in the left ear.  
The examiner diagnosed a mild, essentially flat sensorineural 
hearing loss with abnormal middle ear function, bilaterally.  

In a rating action by the RO in September 1995, service 
connection was granted for tympanosclerosis of the left ear 
and bilateral sensorineural hearing loss, with the assignment 
of the noncompensable evaluation from May 12, 1992, the date 
of the veteran's claim.

On VA examination in April 1996, the authorized and certified 
audiological evaluation showed pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
15
25
30
LEFT
35
25
30
40
40

Speech audiometry revealed speech recognition ability of 94 
percent in both ears.  The examiner diagnosed normal hearing 
in the right ear from 500 to 3,000 Hertz, with mild 
sensorineural loss at 4,000 Hertz; and mild to moderate 
conductive hearing loss in the left ear.

A copy of a notice given to the veteran by his apartment 
complex in November 1997 is of record to the effect that his 
neighbors had complained that he was too loud.  The veteran 
had annotated this to the effect that he had hearing 
problems, but would try to keep the noise as low as possible.

A statement was received from NHR, M.D., dated in June 1999, 
to the effect that he had seen the veteran on and off since 
October 1995.  He had presented with left otitis media with 
active drainage and status post right myringotomy and 
insertion of tubes by another physician.  Since then, the 
veteran had been treated for recurrent ear infection.  As of 
May 1999, he had been seen with a left tympanic membrane 
perforation but his ear was dry showing no sign of active 
infection.  He also had had recurrent tympanosclerosis in the 
right ear with infections over the past few years.  

As of May 1999, NHR, M.D., reported that the veteran had 
negative middle ear pressure in the right side.  Audiogram 
showed bilateral moderate-to-moderately severe sensorineural 
hearing loss with speech discrimination of 74% on the right 
and 86% on the left.

On VA examination in July 1999, audiometric evaluation could 
not be successfully undertaken.  The report of the 
examination is of record showing that the pure tone 
audiometry did not yield accurate or consistent responses and 
no such results were reported for rating.  However, the chief 
of the audiology and speech pathology service reviewed the 
observations and findings of the examiner and specifically 
recommended that the veteran's hearing be rated on the basis 
of his speech threshold audiometry.  It was noted that 
diagnostic and clinical tests included a wide variety of 
procedures. Nonetheless, there had been an inability to 
obtain reliable response to pure tone stimuli.  The responses 
to these are also of record.  

The Maryland CNC test was administered, during which time the 
veteran omitted almost every initial consonant.  The examiner 
further certified that modified scoring however, would have 
yielded a CNC score of 96% in each ear. 

Special Criteria

The Court has found that the schedular disability ratings 
assigned for hearing impairment are derived from the 
mechanical application of the rating schedule to the exact 
numeric designations assigned after audiometric evaluations 
are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  

In general, the basis for evaluating defective hearing will 
be the impairment of auditory acuity within the 
conversational voice range according to findings reported by 
audiology clinic examinations as certified.  

For VA purposes, impairment of auditory acuity contemplates 
the degrees of organic hearing loss for speech.  38 C.F.R. 
§ 4.87 (1999).  

In Hensley v. Brown, 5 Vet. App. 155 (1993), the Court found 
that "normal" hearing exists when the thresholds are 
between 0 and 20 decibels, and "hearing loss" exists when 
the threshold is 25 decibels or more.

The Board notes that the VA Rating Schedule that addresses 
the ear and other sense organs was recently amended, 
effective June 10, 1999.  64 Fed. Reg. 25202 (1999).  Thus, 
the regulatory criteria governing the evaluation of the 
veteran's bilateral hearing loss changed while his claim was 
pending.

Where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version more favorable 
to the appellant will apply unless Congress provided 
otherwise.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as noted by the results of controlled speech 
discrimination tests, together with the average hearing 
threshold levels as measured by pure tone audiometry tests in 
the frequencies of 1,000, 2,000, 3,000, and 4,000 cycles per 
second.  To evaluate the degree of disability from bilateral 
service-connected defective hearing, the rating schedule 
establishes 11 auditory acuity levels, designated from level 
I for essentially normal acuity through XI for profound 
deafness.  38 C.F.R. § 4.85, Codes 6100 to 6110 (1999 in 
effect prior to June 10, 1999).

Under the previous regulations, Table Via was used only when 
the Chief of the Audiology Clinic certified that language 
difficulties of inconsistent speech audiometry scores made 
the use of both puretone average and speech discrimination 
inappropriate.  38 C.F.R. § 4.85(c) (effective prior to June 
10, 1999).

The current version of the Ratings Schedule provides a table 
for ratings purposes (Table VI) to determine a Roman numeral 
designation (through XI) for hearing impairment, established 
by a state-licensed audiologist including a controlled speech 
discrimination test (Maryland CNC), and based upon a 
combination of the percent of speech discrimination and the 
puretone threshold average which is the sum of the puretone 
thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by 
four.  See 38 C.F.R. § 4.85 (effective June 10, 1999).  Table 
VII is used to determine the percentage evaluation by 
combining the Roman numeral designations for hearing 
impairment of each ear.  The horizontal row represents the 
ear having the poorer hearing and the vertical column 
represents the ear having the better hearing.  Id.

Table VIa is used when the examiner certifies that the use of 
speech discrimination test is not appropriate because of 
language difficulties, inconsistent speech discrimination 
scores, etc., or when indicated under the provisions of 
38 C.F.R. § 4.86.  38 C.F.R. § 4.85(c) (1999).

When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table Via, whichever results in the higher numeral.  
Each ear will be evaluated separately.  38 C.F.R. § 4.86a 
(1999).

When the puretone threshold is 30 decibels or less at 1000 
Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table Via, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next higher.  38 C.F.R. § 4.86(b) 
(1999).



Analysis

Initially, the Board finds that the veteran's claim of 
entitlement to an initial compensable evaluation for his 
bilateral defective hearing is well grounded within the 
meaning of 38 U.S.C.A. § 5107(a); that is, a plausible claim 
has been presented.  Murphy v. Derwinski, 1 Vet. App. 78 
(1990).

In general, an allegation of increased disability is 
sufficient to establish a well grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The veteran's assertions concerning the severity of 
bilateral defective hearing (that are within the competence 
of a lay party to report) are sufficient to conclude that his 
claim for an initial compensable evaluation for that 
disability is well grounded.  King v. Brown, 5 Vet. App. 19 
(1993).

The Board is also satisfied that all relevant facts have been 
properly developed to their full extent and that VA has met 
its duty to assist.  Godwin v. Derwinski, 1 Vet. App. 419 
(1991); White v. Derwinski, 1 Vet. App. 519 (1991).

The Board also notes that the schedular criteria (as shown in 
the pertinent tables) were adjusted in May 1999.  Under 
pertinent regulations and judicial mandates, the veteran is 
entitled to receive the benefit of the rules which are more 
beneficial to him.  In this case, there is no substantive 
difference in the results between the previous and amended 
criteria. 

The veteran 's rating is based, by law and regulations, on 
the currently demonstrated degree of hearing loss by 
established methods of testing, namely the results of the 
aforecited testing procedures as certified, in the 
conversational voice ranges as stated.  

The Board notes that the recent VA audiology examinations 
disclosed findings which are entirely consistent with one 
another, and result in numeric designations of I and I 
respectively on Table VI of 38 C.F.R. § 4.85 of the VA 
Schedule for Rating Disabilities.  The numeric designations 
of I and I respectively equate to a noncompensable evaluation 
under diagnostic code 6100.  This is true whether under the 
criteria in effect before or after June 10, 1999.

While there is no dispute in this case that the veteran does 
have some hearing loss in each ear, the overall severity of 
such impaired hearing falls far short of meeting the criteria 
for a compensable rating.  The Board has no discretion in 
this regard and must predicate its determination on the basis 
of the latest audiology studies on record.  His hearing loss 
would have to be appreciably worse to warrant a compensable 
rating under schedular standards.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
initial compensable evaluation for bilateral defective 
hearing.


Bilateral otitis media with tinnitus from 
May 12, 1992 to June 9, 1999

Factual Background

Over the years, the veteran has complained of tinnitus and 
ringing in his ears on periodic occasions.

On VA examination in December 1987, it was noted that the 
veteran had been found to have a slight air-bone gap on the 
left but none on the right.  The examiner found evidence of 
sensorineural hearing loss and history of ear complaints with 
infection and pain.  There was rolling of the edges of the 
tympanic membrane reflective of apparent nonhealing on 
extrusion for removal of the ear tubes.  

Tubes were then in place since insertion in the Fall of 1987.  
The VA examiner felt that his hearing was essentially within 
normal range although he complained of tinnitus which was 
"apparently not related to sensorineural loss".

A 10 percent rating was assigned by the RO in rating action 
in January 1988 for bilateral otitis media under Code 6200, 
effective January 5, 1987.  The RO stated that this was based 
on the presence of "active drainage process" with conceding 
that the process continued.

Private treatment records from June 1988 show chronic 
bilateral serous otitis media and care on a periodic basis 
thereafter.  Similar findings were made on VA examination in 
early 1990.

The veteran submitted a claim for increased compensation 
benefits on May 12, 1992.

On VA examination in September 1994 the veteran reported a 
history of ear infections and surgery in both ears.  The 
examiner found, in pertinent part, abnormal middle ear 
function, bilaterally.

On VA examination in April 1996 the veteran reported having 
ruptured an eardrum in service since which he had had 
persistent otorrhea in the left ear and recurrent Eustachian 
tube dysfunction.  He complained of bilateral tinnitus and 
frequent episodes of vertigo which lasted seconds to minutes 
and resolved spontaneously.  He had a history of repeated ear 
surgeries and recalled noise exposure in service but no head 
trauma.  Examination showed a patent ear tube on the right 
and a left thickened tympanic membrane with an anterior-
inferior 20% dry perforation. 

The examiner opined that the veteran had middle ear function 
consistent in the right ear with patent Eustachian tube; and 
middle ear function in the left ear consistent with the 
presence of a tympanic membrane perforation.

A page from a private physician's prescription pad dated in 
November 1996 is of record showing that the veteran had been 
given medications.

A statement was received from NHR, M.D., dated in June 1999, 
to the effect that he had seen the veteran on and off since 
October 1995.  He had presented with left otitis media with 
active drainage and status post right myringotomy and 
insertion of tube by another physician.  Since then, he had 
been treated for recurrent ear infection.  As of May 1999, he 
had been seen with a left tympanic membrane perforation but 
his ear was dry showing no sign of active infection.  He also 
had had recurrent tympanosclerosis in the right ear with 
infections over the past few years.  


Special Criteria

Provisions for rating other ear conditions are under 38 
C.F.R. § 4.87a.

Under schedular criteria in effect prior to June 10, 1999, 
otitis media was to be rated on the basis of 10 percent 
during the suppurative process, in addition to any applicable 
rating for defective hearing as a result thereof under Code 
6200. 

A separate 10 percent evaluation for tinnitus (prior to June 
10, 1999) was (the maximum, absent sign of organic brain 
syndrome) available when persistent tinnitus was a symptom of 
head injury, acoustic trauma, or concussion under Code 6260.  
Otherwise, intermittent tinnitus which was the result of 
disease was to be considered in the rating of the underlying 
disease process.  


Analysis

Initially, the Board finds that the veteran's claim of 
entitlement to a evaluation for his otitis media and tinnitus 
(rated together prior to June 10, 1999) is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a); that is, a 
plausible claim has been presented.  Murphy v. Derwinski, op. 
cit. 

In general, an allegation of increased disability is 
sufficient to establish a well grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, op. cit. 

The veteran's assertions concerning the severity of bilateral 
otitis media with tinnitus (that are within the competence of 
a lay party to report) are sufficient to conclude that his 
claim for an evaluation in excess of 10 percent for that 
disability is well grounded.  King v. Brown, op. cit.

The Board is also satisfied that all relevant facts have been 
properly developed to their full extent and that VA has met 
its duty to assist.  Godwin v. Derwinski, 1 Vet. App. 419 
(1991); White v. Derwinski, 1 Vet. App. 519 (1991).

[The Board also notes that the schedular criteria were 
adjusted in June 1999.  Under pertinent regulations and 
judicial mandates, the veteran is entitled to receive the 
benefit of the rules which are more beneficial to him.  In 
this case, the regulatory change is in fact the sole basis 
for the increased evaluation assigned for tinnitus, as 
discussed below.  There was no comparable change in the 
criteria for rating otitis media.]  

The veteran's rating was based, by law and regulations, on 
the presence of active infection.  In his case, even on those 
occasions when his ears appeared to be relatively dry and 
infectious process was not technically active on observation, 
a compensable rating was responsibly assigned because of the 
clear-cut signs of tympanic membrane and other residuals of 
recurrent, prior infection also manifested in the need for 
multiple surgical procedures such as insertion of ear tubes 
for drainage, etc.  

There are no provisions for a rating in excess of 10 percent 
for otitis media and that is applicable only during the 
active process under Code 6200.  Although there were some 
instances when the one or the other ear was relatively dry on 
examinations, there was nonetheless an ongoing need for care 
and treatment to include antibiotics and surgical insertion 
of tubes in the ear.  

Accordingly, the RO assigned a 10 percent based on the 
observed presence of residuals of such activity.  The Board 
concurs that this was reasonable.  However, no higher rating 
was available under that or any other potentially applicable 
code.

Prior to June 10, 1999, tinnitus which was due to ear 
infection, as in this case (and not due to head or acoustic 
trauma, etc.), and not due to concussion injury, acoustic 
trauma, etc., was not entitled to an evaluation in excess of 
zero percent.  It was also not inappropriate under those 
circumstances, since, as the RO stated when it first 
identified the service-connected problem, that tinnitus was 
due to the otitis media.  Accordingly, the noncompensable 
tinnitus rating was appropriately combined with the rating 
for the otitis media.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for a 
rating in excess of 10 for bilateral otitis media and 
tinnitus prior to June 10, 1999.

Evaluation in excess of 10 percent 
bilateral otitis media from June 10, 
1999.

Factual Background

On VA examination in July 1999 the veteran was noted to have 
had complaints of left ear pain and tinnitus since a plane 
flight in service.  He also reported having been exposed to 
loud noise and said he had had otorrhea and pain for several 
weeks.  He gave a history of ear infection on 3-4 times a 
year, often triggered by exposure to water.  A private 
physician continued to take care of him.  

On examination the veteran's ears were within normal limits.  
The canal on the right was not inflamed or edematous.  The 
right tympanic membrane was intact without effusion.  The 
left canal was edematous with mucoid drainage and exudate.  
The left tympanic membrane was thickened and showed evidence 
of chronic inflammation.  

Clear mucoid discharge was suctioned from the middle ear.  
The veteran's mastoids were not tender, bilaterally.  The 
examiner concluded that the veteran had evidence of active 
ear disease, chronic otitis media with 20% membrane 
perforation and external otitis.

Analysis

Initially, the Board finds that the veteran's claim of 
entitlement to a evaluation for his otitis media since June 
10, 1999 is well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a); that is, a plausible claim has been presented.  
Murphy v. Derwinski, op. cit. 

In general, an allegation of increased disability is 
sufficient to establish a well grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, op. cit. 

The veteran's assertions concerning the severity of bilateral 
otitis media (that are within the competence of a lay party 
to report) are sufficient to conclude that his claim for an 
evaluation in excess of 10 percent for that disability is 
well grounded.  King v. Brown, op. cit.

The Board is also satisfied that all relevant facts have been 
properly developed to their full extent and that VA has met 
its duty to assist.  Godwin v. Derwinski, 1 Vet. App. 419 
(1991); White v. Derwinski, 1 Vet. App. 519 (1991).

[The Board also notes that the schedular criteria were 
adjusted in June 1999.  Under pertinent regulations and 
judicial mandates, the veteran is entitled to receive the 
benefit of the rules which are more beneficial to him.  In 
this case, the regulatory change is in fact the sole basis 
for the increased evaluation assigned for tinnitus, as 
discussed below.  There was no comparable change in the 
criteria for rating otitis media.]  

The veteran's rating was based, by law and regulations, on 
the presence of active infection.  In his case, even on those 
occasions when his ears appeared to be relatively dry and 
infectious process was not technically active on observation, 
a compensable rating was responsibly assigned because of the 
clear-cut signs of tympanic membrane and other residuals of 
recurrent, prior infection also manifested in the need for 
multiple surgical procedures such as insertion of ear tubes 
for drainage, etc.  

There are no provisions for a rating in excess of 10 percent 
for otitis media and that is applicable only during the 
active process under Code 6200.  Although there were some 
instances when one or the other ear was relatively dry on 
examinations, there was nonetheless an ongoing need for care 
and treatment to include antibiotics and surgical insertion 
of tubes in the ear.  

Accordingly, the RO assigned a 10 percent based on the 
observed presence of residuals of such activity.  The Board 
concurs that this was reasonable.  However, no higher rating 
was available under that or any other potentially applicable 
code.

Prior to June 10, 1999, tinnitus which was due to ear 
infection, (as in this case), and not due to head or acoustic 
trauma, concussion injury, etc., was not entitled to an 
evaluation in excess of zero percent.  It was also not 
inappropriate under those circumstances, since, as the RO 
stated when it first identified the service-connected 
problem, that the tinnitus was due to the otitis media.  
Accordingly, the noncompensable tinnitus rating was 
appropriately combined with the rating for the otitis media.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for a 
rating in excess of 10 for bilateral otitis media and 
tinnitus prior to June 1999.


Evaluation in excess of 10 percent for 
tinnitus from June 10, 1999.

Factual Background

On VA examination in July 1999 the examiner noted the ongoing 
presence of tinnitus.  

It was opined that this tinnitus was probably not due to 
hearing loss but might well be associated with ear 
infections.


Special Criteria

Since June 10, 1999, (under regulations implemented May 11, 
1999), the provisions of Code 6260 have provided that for 
recurrent tinnitus, a 10 percent rating is assignable (i.e., 
regardless of the cause thereof).  In addition, a note 
indicates that a separate evaluation for tinnitus may be 
combined with an evaluation under Codes 6100, 6200, 6204 or 
other Codes except when tinnitus supports an evaluation under 
one of those Codes.  Except in the case of brain trauma, 
organic brain syndrome, etc. when tinnitus may be one of many 
possible symptoms, there are no alternative Codes other than 
6260.

Analysis

Initially, the Board finds that the veteran's claim of 
entitlement to a evaluation in excess of 10 percent for his 
tinnitus since June 10, 1999 is well grounded within the 
meaning of 38 U.S.C.A. § 5107(a); that is, a plausible claim 
has been presented.  Murphy v. Derwinski, op. cit. 

In general, an allegation of increased disability is 
sufficient to establish a well grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, op. cit. 

The veteran's assertions concerning the severity of tinnitus 
(that are within the competence of a lay party to report) are 
sufficient to conclude that his claim for an evaluation in 
excess of 10 percent for that disability is well grounded.  
King v. Brown, op. cit.

The Board is also satisfied that all relevant facts have been 
properly developed to their full extent and that VA has met 
its duty to assist.  Godwin v. Derwinski, 1 Vet. App. 419 
(1991); White v. Derwinski, 1 Vet. App. 519 (1991).

[The Board also notes that the schedular criteria were 
adjusted in June 1999.  Under pertinent regulations and 
judicial mandates, the veteran is entitled to receive the 
benefit of the rules which are more beneficial to him.  In 
this case, the regulatory change is in fact the sole basis 
for the increased evaluation assigned for tinnitus.]  

Since June 1999, a maximum separate 10 percent rating is 
assignable for recurrent tinnitus regardless of the cause 
under Code 6260.  Absent organic brain syndrome, head trauma, 
etc., no other greater rating is assignable nor are there 
other Codes which might be applicable. 

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for a 
rating in excess of 10 percent for tinnitus since June 1999.

Additional Matter

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  The Board, however, is still obligated to 
seek all issues that are reasonably raised from a liberal 
reading of documents or testimony of record and to identify 
all potential theories of entitlement to a benefit under the 
law or regulations.




In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  
In the veteran's case at hand, the RO did not provide nor 
discuss at length the criteria for extraschedular evaluation 
in light of the veteran's claims for increased evaluations.

In the unusual case where the schedular evaluations are found 
to be inadequate, an extraschedular evaluation may be 
assigned commensurate with impairment in the average earning 
capacity due exclusively to the service-connected disability 
or disabilities.  38 C.F.R. § 3.321(b)(1).

The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Under Secretary for 
Benefits or the Director of the VA Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

The Board does not find the veteran's disability picture to 
be unusual or exceptional in nature as to warrant referral of 
his case to the Director or Undersecretary for review for 
consideration of extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1).  

The current schedular criteria adequately compensates the 
veteran for the current nature and extent of his service-
connected disabilities.  Having reviewed the record with 
these mandates in mind, the Board finds no basis for further 
action on this question.



ORDER

The veteran not having submitted a well-grounded of 
entitlement to service connection for dizziness/vertigo as 
secondary to service-connected otitis media, the appeal is 
denied.

Entitlement to an initial compensable evaluation for 
bilateral hearing loss with tympanosclerosis of the left ear 
is denied.

Entitlement to an evaluation in excess of an aggregate 10 
percent for bilateral otitis media with tinnitus from May 12, 
1992 to June 9, 1999 is denied.

Entitlement to an evaluation in excess of 10 percent for 
bilateral otitis media from June 10, 1999 is denied.

Entitlement to an evaluation in excess of 10 percent for 
tinnitus from June 10, 1999 is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

 

